Citation Nr: 1310518	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date for the grant of a total disability rating based on individual unemployability (TDIU) prior to August 23, 2005.

2. Entitlement to an effective date for the grant of Dependents Educational Assistance (DEA) prior to August 23, 2005.  

3. Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD).  

4. Entitlement to an initial rating in excess of 70 percent for PTSD.

5. Entitlement to service connection for coccidiomycosis, to include a right chest wall abscess and resection of the right chest wall and reconstruction of the chest, to include as due to toxic herbicide exposure.  

6. Entitlement to service connection for a right clavicle disorder with scars as secondary to coccidiomycosis and as due to toxic herbicide exposure.   

7. Entitlement to service connection for arthritis in the shoulders, ribs, chest wall and hands, to include as secondary to coccidiomycosis and as due to toxic herbicide exposure. 

8. Entitlement to special monthly compensation (SMC) based on anatomical loss of the ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1966.  

This matter is on appeal from rating decisions in April 2004 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and before the undersigned Veterans Law Judge in June 2012.  Transcripts of the hearings are of record.

In a January 2007 rating decision, the RO increased the Veteran's initial rating for PTSD to 70 percent for the entire period on appeal.  However, since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remains before the Board for review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The issues of entitlement to a rating in excess of 70 percent for PTSD, as well entitlement to service connection for coccidiomycosis, a right clavicle disorder, arthritis in the shoulders, ribs, chest wall and hands, and to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a February 2010 letter, the Veteran requested that his claims for entitlement to an earlier effective date for TDIU and for DEA be withdrawn.

2. On October 17, 2003, the RO received the Veteran's claim seeking entitlement to service connection for PTSD, and there is no communications prior to this date reflecting the intent to file a claim.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an effective date prior to August 23, 2005, for the grant of TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

2. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an effective date prior to August 23, 2005, for the grant of Dependents Educational Assistance (DEA) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

3. The criteria for the assignment of an effective date prior to October 17, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).

Here, in February 2010, the Veteran submitted a statement requesting that his claims for entitlement to an earlier effective date for TDIU and for DEA be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal as to these claims.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Rather, to the extent the issues are being adjudicated, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

To the extent that the claims are being adjudicated, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted private treatment records from private facilities.  

The Board notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and the records associated with that claim for benefits are not currently of record.  However, there is no prejudice to the Veteran by adjudicating his effective date claim, as it is unlikely that any evidence in his SSA records would be relevant to this issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant). Specifically, the effective date for a grant of service connection depends primarily on the date VA receives a communication from the Veteran, on either a formal or informal basis, evincing the intent to file a claim.  If the Veteran had made any such communication, the Board can presume that it is already of record.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (it is presumed that government officials "have properly discharged their official duties").  

Finally, the Veteran was also afforded hearings before a DRO at the RO in February 2010 and before the undersigned Veterans Law Judge in June 2012.  These hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran submitted a claim seeking entitlement to service connection for PTSD, which was received by the RO on October 17, 2003.  In an April 2004 decision, the RO granted service connection for PTSD with a 30 percent rating, effective October 17, 2003, the date his claim was received by the RO.  

As an initial matter, the Board determines that the date of the Veteran's formal claim is October 17, 2003.   The evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted that he has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for PTSD.  

The date of receipt of the claim having been established, the Board will review the evidence submitted by the Veteran prior to October 17, 2003, in order to consider whether there was intent to file a claim for benefits.  In this regard, a review of the record fails to show receipt of any claim or informal written communication, wherein the Veteran requests a desire to seek service connection for his PTSD.  Indeed, there are no communications at all in the year prior to October 17, 2003.  Therefore, the Board concludes that the effective date of the Veteran's service-connected PTSD is no earlier than October 17, 2003, and his claim seeking an effective date prior to this date is denied.


ORDER

The issue of entitlement to an effective date for the grant of TDIU prior to August 23, 2005, is dismissed without prejudice.

The issue of entitlement to an effective date for the grant of DEA benefits prior to August 23, 2005, is dismissed without prejudice. 

An effective date prior to October 17, 2003 for the grant of service connection for PTSD is denied.  


REMAND

As for the remaining issues on appeal, the Board determines that additional development is required before they may be adjudicated. 

First, in November 2006, the Veteran stated that he is currently receiving disability benefits with the Social Security Administration (SSA).  However, the records related to this application have not been acquired.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  It is reasonable to conclude that these records may be relevant to the remaining claims on appeal.  Therefore, these records must be acquired.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Next, additional development is required as to the nature and onset of the Veteran's coccidiomycosis.  While he was afforded a VA examination in July 2011, the Board concludes that additional information is needed from the VA examiner.  On that occasion, the questions the RO presented to the VA examiner related primarily to an episode of pneumonia while on active duty.  In response, the examiner stated that the Veteran's coccidiomycosis was not related to his prior treatment for pneumonia, as coccidiomycosis is a fungal disease, while pneumonia is bacterial.  The examiner also pointed out that coccidiomycosis is "endemic" to the San Joaquin Valley in California.  

However, these opinions do not address the possibility of a relationship between coccidiomycosis and his prior toxic herbicide exposure, which has been previously conceded by both the RO and the Board.  While it is true that coccidiomycosis is not a disorder that is presumed related to toxic herbicide exposure, this does not end the inquiry.  See 38 C.F.R. § 3.307, 3.309.  Rather, the Veteran may still establish that his coccidiomycosis is related to toxic herbicide exposure if other evidence of record indicates such a relationship.  See Brock v. Brown, 10 Vet. App. 155 (1997); see also Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994) (addressing radiation exposure claims).  Here, there is no clinical evidence in the record either establishing or disproving that the Veteran's herbicide exposure may have contributed to his coccidiomycosis.  Indeed, the Board is not aware of any VA study that has addressed the potential relationship between coccidiomycosis and toxic herbicide exposure.  Cf. 77 Fed. Reg. 47,924-28 (August 10, 2012) (Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange).

At his hearing before the Board in June 2012, the Veteran stated that he was told by his private physicians that coccidiomycosis can be related to dioxin exposure, and 2,3,7,8-Tetrachlorodibenzodioxin (TCDD) is a recognized contaminant related to toxic herbicides such as Agent Orange.  38 C.F.R. § 3.307.  Moreover, while there are no private treatment records which corroborate this statement, it is at least possible that he was told this.  Therefore, the VA examiner who provided the opinion in July 2011 should also be asked to provide an opinion as to whether the Veteran's coccidiomycosis is related to his toxic herbicide exposure.  He should also be provided an opportunity to provide evidence from his doctors regarding this relationship.  

As for the issue of SMC, the Board notes that a special rating under 38 U.S.C.A. § 1114(k) is for application when there is the loss of certain specific body parts, such as one hand, one foot, creative organ, blindness in one eye, and other similar limitations.  38 C.F.R. § 3.350(a).  While it does not appear at this point that the Veteran has lost any body part that falls under this section, it is best to defer this issue until the additional evidence is obtained.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Center in West Los Angeles, California, since August 2011 or from any other VA Medical Center from which he has received treatment.  

If the Veteran has undergone any private treatment related to the disorders on appeal, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Advise the Veteran that he may submit a written opinion from his private physicians that coccidiomycosis can be related to dioxin exposure, and 2,3,7,8-Tetrachlorodibenzodioxin (TCDD) is a recognized contaminant related to toxic herbicides such as Agent Orange, in accordance with what he testified in June 2012 that he was told by these physicians.

3.  Acquire any records that may be in the possession of the SSA.  A record of such attempts to acquire these records should be included in the claims file.  

4.  After the above development has been completed, forward the claims file to the VA examiner who examined the Veteran in July 2011.  He or she should be asked to express an opinion as to whether it is whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that the Veteran's coccidiomycosis is related to his toxic herbicide exposure while serving in the Republic of Vietnam.  Such exposure is presumed.  

This opinion must be accompanied by adequate reasons and bases. Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports. The examiner should consider the Veteran's lay statements regarding the incurrence of these disorders.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the examiner who performed the examination in July 2011 is no longer available, the claims file should be forwarded to a new examiner.  A new examination is not necessary unless assigned the examiner determines that one is required.  If an examination is deemed necessary, all indicated testing should be accomplished.

5.   Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


